[Cite as State v. Bowman, 2022-Ohio-2705.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     DARKE COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2021-CA-14
                                                   :
 v.                                                :   Trial Court Case No. 2020-CR-84
                                                   :
 RICHARD M. BOWMAN                                 :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                            Rendered on the 5th day of August, 2022.

                                              ...........

R. KELLY ORMSBY, III, Atty. Reg. No. 0020615, Prosecuting Attorney, Darke County
Prosecutor’s Office, Appellate Division, Darke County Courthouse, 3rd Floor, 504 South
Broadway Street, Greenville, Ohio 45331
      Attorney for Plaintiff-Appellee

H. MICHELE THOMAS, Atty. Reg. No. 0082848, P.O. Box 695, Eaton, Ohio 45320
      Attorney for Defendant-Appellant

                                             .............

LEWIS, J.
                                                                                          -2-




       {¶ 1} Defendant-Appellant Richard M. Bowman appeals from his conviction for

aggravated murder in the Darke County Common Pleas Court following a jury trial. In

support of his appeal, appellant asserts that the trial court erred in overruling his Crim.R.

29 motions for acquittal and that the conviction was against the manifest weight of the

evidence. For the reasons outlined below, the judgment of the trial court will be affirmed.

         I.   Facts and Procedural History

       {¶ 2} This case arises from the April 24, 2020 death of Teresa Bowman.

Following an investigation, Richard Bowman, Teresa’s husband, was indicted on one

count of aggravated murder, in violation of R.C. 2903.01(A), an unclassified felony.1

       {¶ 3} A jury trial began on September 21, 2021. The State presented Richard’s

911 call, which came in at 11:28 a.m. on Friday, April 24, 2020. On the recorded call,

Richard stated that he had just returned home from the grocery store and found his wife

of 40 years lying in the garage with blood on her.   2   He claimed he did not know if she

had been up on a ladder and fell off, but there was a ladder there and she had marks on

her neck. He noted that it looked like she had hit the back of her head on the truck and

that there was blood on the truck. He stated that the back of Teresa’s head was the only

place she was bleeding from and that there was a big blood spot on the ground. Richard

asked if he should try CPR and claimed he knew how to do it. During the course of the



1
  For ease of reference we will refer to the Bowman family members by their first names
in this opinion.
2
 Witnesses in the case described the structure Teresa was found in as a barn, a shed,
and a garage. To avoid any confusion, we will refer to the structure only as a garage.
                                                                                       -3-


call, Richard was informed how to perform CPR and told to count out loud for the

compressions. At one point, because Richard stated there were bubbles coming out of

Teresa’s mouth, he was told to turn Teresa to her side. Richard indicated that he rolled

Teresa over all the way and that he got blood all over himself. He was then told to roll

Teresa back over onto her back and to start compressions again.

      {¶ 4} Firefighter Douglas Evers was the first responder to the Bowmans’ rural

residence on Disher Road in Darke County, Ohio. Richard, who appeared a little shaken

up, told Evers he had been gone for about two hours and that Teresa was supposed to

go out and feed an animal. Richard then took him back to Teresa’s body, which was

lying face up on the ground just inside the doorway of the Bowmans’ garage. Her head

was just outside the sliding garage door and her body was inside the garage with her feet

pointed toward the truck. Evers found no pulse on Teresa’s neck, and she did not appear

to be breathing, so he started performing chest compressions for CPR. He did not notice

any marks on her neck.

      {¶ 5} Dustin Brunner and LeAnn Bruns from the Union City Rescue squad were

the next to arrive on scene. Upon arriving, they decided to move Teresa’s body fully

outside of the garage to get better access to her. After cutting away Teresa’s clothing,

Bruns analyzed Teresa’s heart rhythm.      The results showed asystole, meaning that

Theresa was not alive and may have already passed away by the time they arrived.

However, they still attempted to resuscitate Teresa with their cardiac arrest protocol.

Brunner did not notice any blood on Teresa until after he fastened an advanced airway

and put his hands behind Teresa’s head. Teresa’s Fitbit was removed from her left wrist
                                                                                       -4-


in order to insert an IV. Despite their efforts, Teresa was declared dead at 12:14 p.m.

      {¶ 6} Amber Deregnaucourt and Jennifer Wooley arrived in a second medic

vehicle. After Teresa was declared dead, Deregnaucourt talked to Richard, who seemed

very accepting that Teresa had died. There was concern for Richard’s blood pressure

so Deregnaucourt checked his vitals. His blood pressure was high, but Richard stated

he had hypertension and was on medication for it. Richard claimed that he had been out

running errands for two hours before finding Teresa.       Richard stated that he had

performed CPR on Teresa before the medics arrived and that he knew how to do CPR

because he used to do some athletic training. Deregnaucourt did not notice any blood

on Richard’s clothing.

      {¶ 7} Deputy Kelly Moody of the Darke County Sheriff’s Office was the first law

enforcement officer to arrive on scene. When he arrived, the medics had already pulled

Teresa out of the garage and were still attempting to resuscitate her. Richard told Moody

that he had left the home that morning around 9:30 a.m. to run some errands which he

described in detail. Richard claimed that the last place he had stopped was the Dollar

General in Fort Recovery to pick up some supplies. Richard stated that he had texted

his wife before he left the store to see if she needed any bread, and he was adamant that

Moody look at Richard’s text message that he sent at 11:21 a.m., to which Teresa did not

respond. According to Richard, after he returned home, he went inside the house to

locate Teresa but could not find her. Then, when he stepped back outside, he noticed

the sliding door to the garage was shut; he opened it and found Teresa laying on the

ground unconscious. Richard described finding Teresa face up with her head toward the
                                                                                       -5-


rear of the truck and her legs underneath the truck’s running boards. Richard admitted

he moved a ladder when he entered the garage and believed that Teresa had fallen off

the ladder. Richard explained that Teresa had suffered a knee injury in the past from a

horse, which had caused some walking and balancing issues.

      {¶ 8} During Deputy Moody’s interactions with Richard, Richard appeared calm but

did tear up a little at one point. Although Richard claimed to have performed CPR on

Teresa, Moody did not observe any dirt or mud on Richard’s jeans or see any blood on

Richard’s person or his clothes. At the time, Richard was wearing a red long sleeved

hooded sweatshirt/jacket with a white emblem on the left breast plate, blue jeans, and

brown work boots/shoes.

      {¶ 9} Joe VanVickle, the Chief Medical Legal Investigator of the Darke County

Coroner’s Office, was dispatched to the Bowman residence. Upon arriving, VanVickle,

along with Darke County Sheriff’s Office deputies Detective Doug Didier and Detective

Sergeant Chris Clark, observed the scene in the garage, including the ladder that Teresa

allegedly fell from. They did not observe anything in the rafters that Teresa may have

needed the ladder to access, and there were no mechanical defects with the ladder itself.

They were able to see imprints on the floor where the ladder may have been placed before

Richard allegedly moved it, but it did not appear as though the ladder had moved around

in the dirt or had fallen over. The floor of the garage was a dirt floor that was a very

damp, oily, dark soil, which could track easily. Had someone been crawling around on

the ground, one would have expected dirt on their pants or hands. On the floor of the

garage toward the driver’s side rear wheel of the truck was a large pool of blood and a
                                                                                        -6-


smaller spot of blood next to it.

       {¶ 10} They did not observe any shoe impressions either on the ladder rung or the

running board of the truck. Teresa had a laceration on the back of her head, which was

the source of the bleeding. However, they did not observe anything that may have been

a point of impact on the truck on which Teresa may have hit her head to produce the

injury. The truck had an arching swipe mark of dirt on the driver’s side door and a bloody

hand print on the running board by the front driver’s side of the truck, but there were no

dents or scratches from anything hitting the truck. It was later determined that the one

latent print of value that had been recovered from the truck’s running board matched

Teresa’s right thumb.

       {¶ 11} In examining Teresa’s body, VanVickle noted that Teresa had blood on the

back of her head from a laceration as well as some on her face that was consistent with

her being moved and receiving medical treatment. The inside of Teresa’s right hand had

blood on it along with soil similar to that found on the garage floor. The backs of both

her hands had soil on them, as well as the bottom of her shoes, similarly consistent with

the dirt floor in the garage. Due to Teresa’s large size and having a short neck, while

positioned on her back, her neck was hidden from view. VanVickle did not see any red

marks on her neck but indicated it was possible for marks or bruising to become more

visible at a later time, such as during the autopsy, when her body would be cleaned and

could be manipulated. VanVickle did not see a wedding ring on Teresa’s hands and did

not observe any indentations from where a ring would have been.

       {¶ 12} Dr. Susan Brown performed Teresa’s autopsy the day after her death.
                                                                                         -7-


Teresa had dirty, muddy areas on her jeans as well as her shoes. In addition to the

general blood and dirt that VanVickle observed, Dr. Brown noted that there were two

bruises on Teresa’s left hand, multiple bruises on her left arm, a laceration on the back of

her head, bruising on either side of her lower lip, and an abrasion on her chin. The

laceration to her head had been caused by blunt force trauma that probably was not from

an impact to a flat surface but more likely caused from being struck with an object or

impact from a surface with an edge. There were no skull fractures or blood on her brain,

such that the injury would have been sufficient to stun Teresa, but it would not have killed

her. The abrasions on her chin and lips could have been caused by falling on her face

after being struck in the back of the head. Teresa had multiple bilateral rib fractures as

well, but those were believed to have been caused by the CPR efforts.

       {¶ 13} Dr. Brown observed several areas of petechiae, or small blood vessels that

broke due to an increase in intravascular pressure, causing the accumulation of blood

and rupturing of the blood vessels. There was conjunctiva in her eyes, and there were

multiple bruises with linear, parallel abrasions around Teresa’s neck. The inside deep

tissues of Teresa’s neck reflected additional bruising. Dr. Brown concluded that Teresa’s

cause of death was strangulation. She opined it could have been caused by some type

of cloth or object, or simply by someone’s hands squeezing her neck.            Dr. Brown

determined that the laceration to the back of Teresa’s head occurred prior to the time of

death, i.e. the strangulation.

       {¶ 14} After learning of the autopsy determination, Detective Didier and several

other Dark County Sheriff’s Office deputies attempted to confirm Richard’s story from the
                                                                                       -8-


day before about his path of travel prior to discovering Teresa’s body. Didier obtained

surveillance video from the Dollar General store that showed Richard entering the store

at 11:01 a.m., purchasing a single item, and leaving the store at 11:06 a.m. On the video,

Richard was wearing a dark jacket/vest and dark shoes with blue jeans, which were not

the same clothes Richard had been wearing when police arrived at his home. Didier also

obtained surveillance footage from several other locations near where Richard allegedly

had stopped or driven. Richard’s vehicle was not observed on any of the surveillance

videos collected. As part of his investigation, Didier timed his drive from the Bowmans’

rural residence to the Dollar General store in Fort Recovery. The one-way trip took eight

minutes and eight seconds.

       {¶ 15} On Sunday, April 26, 2020, officers obtained a search warrant for Richard’s

home while other detectives interviewed Richard at the police station. The clothing that

Richard was observed wearing at the Dollar General store was never located, and

deputies were not able to find anything that could have been used as the blunt force

instrument to strike Teresa in the head.

       {¶ 16} Darke County Sheriff’s deputy Detective Rachel Prickett responded to the

Bowman residence on April 24 after Teresa had been declared dead. As an evidence

technician, Prickett photographed the scene, collected blood samples, and attempted to

lift fingerprints.   Deputy Moody also assisted in taking photographs and collecting

evidence, including Teresa’s Fitbit and blood samples recovered from the sliding door to

the garage.     Prickett observed a basket on the ground inside the garage, and she

collected a rope near the basket. She did not see any dirt or blood on Richard’s clothing.
                                                                                        -9-


She looked at the sliding door to the garage when it was partially open, completely closed,

and completely open. Although she did not see any blood on the inside of the door,

when Deputy Craig Neth was present during the execution of the search warrant on April

26, he collected a small blood sample from the inside of the track. Prickett obtained

Teresa’s Facebook messages and discovered her last post was made at 10:30 a.m. on

Friday, April 24, 2020.

       {¶ 17} Richard’s interview on April 26, 2020, was audio- and video-recorded.

Richard claimed that a pair of his all-black tennis shoes and a Carhartt vest had been

stolen from his weight room, and that a cheap gold wedding band that Teresa never took

off was missing. He turned over a debit card that contained Teresa’s stimulus money on

it; he claimed to have found the card in the garage on the floor by the basket that police

missed. He also provided his Dollar General receipt for the cooking oil he purchased the

day Teresa died. Richard stated that he and Teresa had been married for 40 years, but

they had not slept in the same bed for at least the last 20 years and they had separate

bank accounts. He acknowledged that he was known to have a girlfriend or two and

admitted he had an affair in 2011. He claimed that Teresa was aware he had girlfriends,

as were their daughter Cindy and others. He admitted he had female friends but denied

sleeping with other women or having sexual relationships with them. Richard indicated

that he and Katherine Marker were old friends and that she was a nurse, so when she

came to his home after Teresa’s death, she said she was going to stay with him a little bit

because he had high blood pressure.

       {¶ 18} Richard and Teresa both worked the second shift from 3 p.m. to 11 p.m.
                                                                                          -10-


Monday through Friday at Clopay in Troy, Ohio. They were both scheduled to work on

the day Teresa died, but after Teresa’s death, Richard called off. During the interview,

Richard was informed for the first time that Teresa had died from strangulation.

       {¶ 19} Richard went through his movements on the morning of Teresa’s death in

step-by-step detail, but he eventually admitted that he had lied about his whereabouts,

because he knew the police were going to blame him for Teresa’s death. He then

claimed that he left the house around 9:30 or 10 a.m. and went to the horse barn to check

in on the horses for a minute or two before driving to the Dollar General in Fort Recovery

and back. He did not go to any of the other locations he had previously claimed to have

visited. He stated that he last saw Teresa putting on her jacket that she wore every day

to go out to the garage to feed the dog, and she said she was going to search for

something in the garage.

       {¶ 20} Richard denied that he killed his wife. He told the detectives that when he

came home, he first went inside the house and used the restroom. When he could not

find Teresa inside, he went back outside and found Teresa lying face up on the ground in

the garage. He claimed he had been crawling around on his hands and knees on the

floor during his attempts to perform CPR and rolling Teresa’s body around.

       {¶ 21} Mary Barger, a forensic scientist in the DNA and serology section of the

Miami Valley Regional Crime Laboratory (“MVRCL”), testified that for some of the

evidence submitted, no DNA was detected. Blood was indicated on the sample from the

left nerf bar (the running board) of the truck, the edge of the sliding door, and from inside

the door; all of which matched Teresa’s DNA. A partial mixed DNA profile was obtained
                                                                                        -11-


from the door handle to the garage, which had blood present.             The major DNA

component matched Teresa but, although there was enough to say a second person’s

DNA was present, there was insufficient information to make any conclusions or

comparisons of that second person. The sample from the doorjamb was positive for

blood and provided a partial DNA profile. Because there was such a small amount,

Barger was unable to definitively say that it could match anyone, but she was able to

exclude both Richard and Teresa as contributors to the blood on the doorjamb. A rope

that was submitted as evidence did not have any blood on it, but samples were tested for

touch DNA. The knotted ends of the rope had a mixed DNA profile. While Barger could

see indications that Richard and Teresa’s DNA may be present, there was not enough

DNA to absolutely say that their DNA was present, so she could make no determinations.

The straight center portion of the rope showed a mixed DNA profile.           Teresa was

excluded as a possible contributor but the major male component matched Richard. A

hair sample collected from Teresa’s jacket was submitted for DNA testing, however, no

DNA was obtained from the hair.

      {¶ 22} Dr. Keith Diaz testified as an expert in the analysis of Teresa’s Fitbit data.

He explained the Fitbit is like a watch but has two specific capabilities: an accelerometer

and a heart rate sensor. The accelerometer senses motion in three planes (forward and

back, side to side, and up and down), and the Fitbit has a proprietary algorithm that

analyzes the motions and determines whether a person moved and took a step.

According to Dr. Diaz, the accelerometer has high sensitivity to motion and will count any

motion as steps.
                                                                                         -12-


       {¶ 23} Dr. Diaz explained that the heart rate monitor is not quite as accurate as the

accelerometer data. As long as the device is worn, the heart rate sensor takes a heart

rate reading every 5-10 seconds. The sensor will calculate a heart rate even if a person

is deceased and wearing the device based on the way the device gauges heart rate.

Due to the wide range of error, the heart rate accuracy of the Fitbit is only considered

moderately accurate. What it can tell, according to Dr. Diaz, is whether a person’s heart

rate is higher or lower over time rather than a specific number of beats per minute.

       {¶ 24} Dr. Diaz concluded that Teresa was wearing her Fitbit for almost the entire

day on the date of her death and was wearing it at the time of her death. Between 9:47

a.m. and 10:28 a.m., neither a step nor a heart rate was recorded. Dr. Diaz concluded

that for that 42-minute period, the most plausible explanation was that Teresa was not

wearing her Fitbit. Between 10:28 a.m. and 10:33 a.m., steps were recorded on Teresa’s

Fitbit, but no further steps were recorded after 10:33 a.m. Once EMS arrived on scene

at 11:44 a.m., there was a spike in activity which Dr. Diaz attributed to EMS moving

Teresa’s body and administering CPR. He did not see any indication that CPR had been

done prior to EMS’ arrival, such as spikes in heart rate or steps, although, he could not

rule it out either.

       {¶ 25} After the 42-minute period of likely non-wear, Teresa’s heart rate was quite

elevated compared to the rest of her day. Her heart rate was elevated between 10:33

a.m. and 10:35 a.m. For two of those three minutes, Teresa did not take any steps, and

the other minute, she only moved 17 steps, which is generally considered incidental

movement and not purposeful walking. According to Dr. Diaz, the elevation in heart rate
                                                                                        -13-


was not due to physical activity but it could have been due to a negative emotion or

physical activity like heavy lifting that the device cannot capture.

       {¶ 26} The State also presented the testimony of Katherine Marker, who first met

Richard at a horse show in 2014 or 2015; they became Facebook friends. In November

2019, Marker and Richard met in Greenville, Ohio, with some friends, and they started

dating soon thereafter, spending time together practically every weekend.

       {¶ 27} On New Year’s Eve 2019, Richard and Marker spent the night at the Quality

Inn in Greenville. That was the first time their relationship became sexual. After that,

they met nearly every weekend and stayed at the Quality Inn.            The location was

convenient because it was halfway between Richard’s home and Marker’s home.

Between December 31, 2019, and March 14, 2020, Richard paid for the hotel room in

cash seven times while Marker paid for the room with her credit card twice. They only

stopped going to the hotel due to Covid, but the couple continued to see each other.

Although Richard would visit her farm in Pleasant Hill, Ohio, Marker only went to Richard’s

home once, on a weeknight in April a few weeks before Teresa’s death. Although they

had plans to meet at Richard’s during weekends in April, he made several excuses for

her not to come to his residence, including a time when he claimed his “ex” stopped by to

pick up some things and was still there.

       {¶ 28} Richard told Marker that he had gotten divorced in 2016 or 2017, and

Marker was under the impression that Teresa lived in Troy. On one occasion, Richard

commented to someone in Marker’s presence that a divorce cost $80,000, and Marker

was led to believe that Richard had to sell off some of his farm to pay off Teresa in the
                                                                                       -14-


divorce.

       {¶ 29} During the month of April 2020, Marker and Richard texted each other

throughout the day and usually talked on the phone in the evenings. On Thursday, April

23, 2020, Marker and Richard texted about her coming to visit him at his home the

following day before lunch time so they could spend the weekend together. Richard

claimed he was given Friday off with pay and that he had put in for vacation the following

Monday through Wednesday. Richard texted Marker that “[a]fter this weekend just every

Saturday morning head my way[.] Your [sic] more important than anyone else I mean

that[.] Love you[.]”

       {¶ 30} On Friday morning, April 24, 2020, Richard texted Marker that he had some

errands to do and had forgotten that he had a doctor’s appointment at 11 a.m. He said

Marker could come to his place after he got home. At 12:10 p.m., four minutes before

Teresa was declared dead, Richard texted Marker to say he was going to call her in a bit

and “don’t give up,” meaning that he still planned to meet with her that day. Richard then

called her around 12:30 p.m. He was very upset and crying on the phone when he told

her that he had found Teresa in the garage and there was blood everywhere. He said

that there was a ladder and apparently Teresa climbed up the ladder to get a basket that

had something their son, Casey Bowman, may have hidden in it. He told Marker that he

called 911 and they talked him through CPR, but Teresa had died. Later that night,

Marker drove to the Bowman residence, and she spent the weekend with Richard.

Although she was a nurse, she went to his house as his girlfriend, not because she was

a nurse. On the same night as Teresa’s death, Richard and Marker had sex.
                                                                                       -15-


       {¶ 31} Marker stayed with Richard until Monday. During the weekend, Richard

told Marker that when he tried to revive Teresa he had gotten blood all over his clothes.

She asked him if the police took the clothes as evidence and he said no, he burned them.

Although she did not see him burning the clothes, she did see him burning other items

while she was there. She identified from the still photos of Richard’s visit to the Dollar

General that he appeared to be wearing his black Carhartt vest.

       {¶ 32} After Richard’s interview on April 26, 2020, his cell phone was seized and

searched. Police attempted to locate Richard’s text messages with Marker that she had

provided to them, but they had been deleted from his phone. Additionally, the phone

was unable to provide any GPS locations to show where Richard had been on the day of

the murder.

       {¶ 33} Michael Hartzell was Richard and Teresa’s supervisor at Clopay.          He

testified that both Richard and Teresa had been scheduled to work on April 24, 2020, but

he received a call that day around 12:30 p.m. from Richard saying that they would not be

in due to Teresa’s death. According to Hartzell, Richard did not have any vacation time

available and he had not made a vacation request for the following week. However, if a

close loved one died, the company policy provided three days paid bereavement leave.

       {¶ 34} Teresa had a life insurance policy at Clopay that designated Richard as the

primary beneficiary. As a result of Teresa’s death, Richard was expected to receive

more than $275,000 from her life insurance and 401(k) plan. Had Teresa died of an

accident, Clopay would have paid an additional $44,000 to her beneficiary. Teresa’s will

listed Richard as her sole beneficiary.
                                                                                          -16-


       {¶ 35} Brian Mader, who had a lengthy criminal record, testified about a

conversation he had with Richard while both were in custody in the Darke County Jail in

August 2020. Mader did not know Richard prior to meeting him in the jail or with what

offense Richard had been charged. Because Mader had been in custody at one jail or

another for several months, he had not heard or read anything about Richard’s case.

       {¶ 36} At the time of their conversation, Richard had just learned that he was

bonding out of jail and started talking about his case. Mader testified that Richard told

him the police missed finding a two-by-four that he had used to hit his wife in the head.

Richard told him that he burned the two-by-four in the stove along with some clothes and

commented that they would never find the murder weapon because it had burned.

Richard claimed that the police had missed the crime scene and that his family came over

to mourn his wife and trampled through the blood. Richard described there being a

puddle of blood by a truck.

       {¶ 37} According to Mader, Richard and his new girlfriend wanted to get their own

place, and Richard’s wife found out about it. Mader also claimed that Richard talked

about the money he was going to get from his wife’s death and how he used the stimulus

check that was loaded on a card to show the police that money was not a motive.

Richard additionally told Mader about being out in the garage and that he had used a

rope to do it, but then quickly caught himself and said “they used a rope.” Richard did

not tell Mader that his wife was killed with the rope, just that it had been around her neck.

       {¶ 38} Based on Richard’s disclosures, Mader contacted Detective Sergeant Clark

and told him what he had heard. Although Mader hoped to gain something from talking
                                                                                          -17-


to Clark, he was not promised anything to testify against Richard and received no benefit

for doing so. Mader did tell Clark that Richard said Teresa was found in a field, even

though she was not. Mader had also not initially mentioned to Clark that Richard claimed

the two-by-four or the clothes had been burned, although he testified to that at trial.

       {¶ 39} After the State rested, Richard moved for an acquittal under Crim.R. 29,

which was denied. He then put on several defense witnesses. Dr. Steven Mattingly

testified as an expert for the defense in the analysis of Teresa’s Fitbit data. According

to Dr. Mattingly, the Fitbit can provide inaccurate heart rate measurements and inaccurate

step counts. He explained that one’s heart rate could increase for several reasons such

as standing up from a sitting position, exercise, excitement or fear.

       {¶ 40} Dr. Mattingly agreed with Dr. Diaz that it was likely Teresa was wearing her

Fitbit at the time of her death. However, Dr. Mattingly believed that the data after 9:28

a.m. was not reliable based on low confidence values after that time period, the period of

missing data from 9:47 a.m. until 10:28 a.m., and because the device was not worn long

enough after that point to re-establish quality data. He acknowledged there was a high

confidence level for the heart rate measurement at 10:33 a.m., when a high heart rate

was detected. After that, however, there was a declining heart rate value and declining

confidence levels. Thus, while Dr. Mattingly agreed that Teresa’s heart rate level was

elevated at 10:33 a.m., he did not agree that it was necessarily high for the next couple

of minutes. He also agreed that the step counter is generally considered much more

reliable than the heart rate data.

       {¶ 41} Rachel Newton, a forensic scientist with the MVRCL, testified about a hair
                                                                                        -18-


of undetermined sematic origin that was found on Teresa’s jacket. She described it as

a light blonde hair that was shorter than the other head hairs collected and had different

characteristics. This was the same hair that was sent to Barger for DNA analysis, but no

DNA could be found. Although Newton could tell the unknown hair was human hair, she

was unable to tell whether the hair came from a male or female, how old the person was,

how long the hair had been on the jacket, or how the hair got onto the jacket. She

testified it was possible the hair could have transferred there from a chair Teresa sat in

or could have been there for months if the coat had not been laundered.

      {¶ 42} Darke County Sheriff’s Office deputy Detective Rodney Baker interviewed

Amber Deregnaucourt a day or two after April 24, 2020; she told him that Richard had

appeared upset and had been shaking a little bit on the day of Teresa’s death. He

likewise interviewed Scarlet Strait, who was initially considered a suspect.         Strait

admitted to Baker that she had had arguments with Teresa before, usually about Casey

Bowman, who was the father of Strait’s daughter. Strait told Baker that she had wished

death upon Teresa before, but said she had not really meant it. Teresa had been paying

some of Casey’s child support since he was not paying it. According to Strait, in 2018,

she and Teresa had had an argument over the custody of her daughter, but they were

getting along in 2020. Two weeks before Teresa’s death, Teresa had brought over some

Easter presents and Christmas presents for Strait, Strait’s daughter, and Strait’s mother.

      {¶ 43} At the time of Teresa’s death, Strait told Baker that she had worked the night

before and therefore was asleep until 1 p.m. on April 24. Strait’s mother confirmed that

Strait was at home, sleeping until 1 p.m. Baker obtained Strait’s phone records and
                                                                                       -19-


forwarded the data to the Ohio Bureau of Criminal Investigations (“BCI”).

      {¶ 44} At trial, Strait testified that she lived with her mother and eight-year-old

daughter, Alice, in April 2020. She stated that she had not been to the Bowmans’ house

for probably two years and had sole custody of Alice, who rarely saw Casey due to his

frequently being incarcerated. She testified that she worked the evening of April 23,

2020, into the early morning of April 24, 2020. By the time she got off work, got home,

and went to sleep, it was probably around 4 a.m. and she did not get up until 1 p.m., when

she had to get ready to return to work. She denied talking to anyone in person while at

home but said she may have been texting on her phone.

      {¶ 45} The defense presented the BCI phone records at trial, which showed that

Strait’s phone had incoming and outgoing text messages between 4:13 a.m. and 7:57

a.m. There were two incoming calls at 10:15 a.m. and 10:16 a.m. from the same number,

which may have been robo-calls, but it was undetermined if those calls were answered.

At 11:40 a.m., Strait’s phone received an incoming text and two minutes later, it sent out

an outgoing text. The phone records did not provide any of the text content, and her

phone was never collected by the police.

      {¶ 46} Strait testified that she learned that Teresa may have fallen off of a ladder

and died in a Facebook message from her friend, Sheena Hill. Hill’s mother worked at

Clopay with the Bowmans. Brian Mader is Hill’s cousin, whom Strait acknowledged she

had met, but she said it was when she was less than 10 years old while at her friends’

family get-together. She had not met with Mader in at least the past 5 years.

      {¶ 47} Strait admitted she argued with Teresa a lot, usually about Casey, who
                                                                                       -20-


owed Strait money for child support. In 2018, Casey tried to get custody of Alice, but

Strait retained custody. Strait was mad at Teresa for helping Casey go after custody of

Alice. Strait admitted she had a temper and sometimes would lose her cool, but she

denied ever harming Teresa.

       {¶ 48} By April 2020, Strait claimed that she and Teresa were getting along and

not arguing. Teresa helped Strait with money for Alice and paid the minimum amount of

Casey’s child support to keep him out of jail. Teresa also gave Alice clothes and things

and was a good grandmother, according to Strait. Strait denied ever begging Teresa for

money and stated that Teresa was the only person in the Bowman family who helped her.

However, Strait and Maria Gallegos, Cindy Bowman’s daughter, did not get along. In a

drunken message, Strait accused Richard, Cindy, and Gallegos of not caring about

Teresa and also of killing her.

       {¶ 49} Both Cindy Bowman and Maria Gallegos testified for the defense. They

stated that in April 2020, Richard had two horses that he kept in the horse barn on Disher

Road not far from his home. According to Cindy, Teresa had stopped riding horses after

having fallen off several times. After an accident with her leg, Teresa no longer had the

best balance and limped. Cindy and Gallegos claimed that it was normal for Richard to

sleep in his own bedroom while Teresa slept on a couch in another room.             They

explained that Richard frequently changed his clothes and took multiple showers a day

because he liked to be clean. Both of them claimed it was common for the Bowmans to

burn clothing and other items, like trash, at their home.

       {¶ 50} Both women testified that they were aware Richard dated other women.
                                                                                          -21-


Gallegos claimed that she would go with Richard and his girlfriends to horse shows or

trail riding and that she was not aware of Teresa getting mad about Richard’s having a

girlfriend as long as word of it did not get to Teresa’s side of the family or to work. Cindy

stated that she had never seen her parents argue about Richard’s girlfriends, but she did

not want to hear from either of her parents about his having girlfriends because she did

not want to be in the middle of anyone else’s drama. Neither woman had met Marker

until the day after Teresa died.

       {¶ 51} Gallegos stated that she had seen Teresa and Strait argue before and

claimed they mostly argued about money or about things that had been misplaced when

Alice was returned to Strait after visits. Gallegos claimed that Strait would demand

Teresa pay Casey’s child support obligation and they would get into screaming matches.

She recalled Strait showing up to the Bowmans’ house late one night before Teresa’s

death screaming about money. On another occasion, several years prior, Gallagos

claimed to have seen Strait and Teresa arguing about a binky; when Teresa handed it to

Strait, Strait threw it back at Teresa. That was the only time Gallegos had seen anything

physical between the two.

       {¶ 52} Cindy stated that she had never seen Teresa and Strait argue, but she had

seen Strait with a temper. Strait would text her and be irate, then she would text later

saying that she was having a bad day and was sorry.            Strait texted Cindy through

Facebook after Teresa’s death, sending condolences and asked what happened. Cindy

claimed that throughout their conversations, Strait asked about the facts of the case as

well as about Casey.
                                                                                           -22-


       {¶ 53} Cindy learned of her mother’s death on April 24, 2020, from her fiancé.

When she got to her parents’ house, she saw some tire tracks which she showed to

someone, but she was told they were from the ambulance. No one took any photos of

them. After Teresa’s body was removed, Cindy saw blood on the garage floor and

pointed out a handprint on the door. Cindy testified that the door to the garage where

Teresa’s body was found was usually open, and she could not recall a time when it had

ever been closed. Although Cindy did not visit her parent’s house often in 2020 due to

Covid, she had visited in the first part of April 2020 because it was their wedding

anniversary.

       {¶ 54} After the defense rested, the State put on Scarlet Gross, Strait’s mother, as

a rebuttal witness. She confirmed that Strait had been sleeping on the morning of April

24, 2020, and did not get up until Gross woke Strait up for work around 1 p.m. Gross

also testified that she had only heard Strait and Teresa argue one time a couple of years

earlier.

       {¶ 55} After Gross’s testimony, Richard renewed his Crim.R. 29 motion. which was

again denied. Upon consideration of the evidence, the jury returned a verdict of guilty

as charged.      Richard was sentenced to a mandatory term of life in prison with the

possibility of parole after 20 years. Richard timely appealed.

           II.   Assignments of Error

       {¶ 56} In Richard’s first assignment of error, he alleges that the trial court erred in

denying his Crim.R. 29 motion for acquittal at the close of the State’s case as well as at

the close of all the evidence. He then argues in his second assignment of error that the
                                                                                            -23-


verdict was against the manifest weight of the evidence. Because of the interrelation of

Richard’s assignments of error, we will first consider whether the trial court erred in

denying the defense’s Crim.R. 29 motion at the close of the State’s case-in-chief. We

will then consider whether the manifest weight of the evidence supported Richard’s

conviction. That determination is also dispositive of the issue of the sufficiency of the

evidence.

                  a. The trial court did not err in denying appellant’s Crim.R. 29
                     motion at the end of the State’s case-in-chief.

       {¶ 57} Richard asserts that the State’s alleged motive was not compelling, that

there was no forensic evidence to tie him to the murder, and that the police failed to

adequately investigate.     Richard argues that even when viewed in the light most

favorable to the State, there was insufficient evidence for the trial court to deny his Crim.R.

29 motion. We disagree.

       {¶ 58} A Crim.R. 29 motion challenges the legal sufficiency of the evidence and,

therefore, a trial court’s ruling on a Crim.R. 29 motion is reviewed under the same

standard that applies to a review for sufficiency of the evidence. State v. Kennard, 2d

Dist. Montgomery No. 29201, 2022-Ohio-2055, ¶ 17. But when reviewing a trial court’s

denial of a Crim.R. 29(A) motion for acquittal made at the completion of the State’s case-

in-chief, an appellate court’s review is limited to the evidence then available to the trial

court. State v. Bailey, 2d Dist. Montgomery No. 27177, 2017-Ohio-2679, ¶ 17, citing

State v. Sheppeard, 2d Dist. Clark No. 2012-CA-27, 2013-Ohio-812, ¶ 51.

       {¶ 59} Pursuant to Crim.R. 29(A), a court “shall order the entry of the judgment of

acquittal of one or more offenses * * * if the evidence is insufficient to sustain a conviction
                                                                                           -24-


of such offense or offenses.” “When determining a Crim.R. 29 motion, the trial court

must consider the evidence in a light most favorable to the state and determine whether

reasonable minds could reach different conclusions concerning whether the evidence the

state presented, if believed, proves each and every element of the offense charged

beyond a reasonable doubt.” State v. Sowry, 155 Ohio App.3d 742, 2004-Ohio-399, 803

N.E.2d 867, ¶ 8 (2d Dist.), citing State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184

(1978).   “A Crim.R. 29 motion must be granted when reasonable minds could only

conclude that the evidence fails to prove the elements of the offense.” Id., citing State v.

Miley, 114 Ohio App.3d 738, 684 N.E.2d 102 (4th Dist.1996).

       {¶ 60} When considering the legal sufficiency of the evidence, appellate courts do

not engage in a determination of witness credibility. State v. Goff, 82 Ohio St.3d 123,

139, 694 N.E.2d 916 (1998).        Rather, the relevant inquiry is whether the evidence

presented, if believed, was sufficient to support the conviction. State v. Jones, 166 Ohio

St.3d 85, 2021-Ohio-3311, 182 N.E.3d 1161, ¶ 16, citing State v. Thompkins, 78 Ohio

St.3d 380, 390, 678 N.E.2d 541 (1997). “Because a Crim.R. 29 motion presents an issue

of law, our review of the trial court’s denial of the motion is de novo.” Sowry at ¶ 8, citing

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991).

       {¶ 61} Richard was convicted of aggravated murder, an unclassified felony, in

violation of R.C. 2903.01(A). That statute proscribes purposely causing the death of

another with prior calculation and design. R.C. 2903.01(A). “A person acts purposely

when it is the person's specific intention to cause a certain result, or, when the gist of the

offense is a prohibition against conduct of a certain nature, regardless of what the offender
                                                                                             -25-


intends to accomplish thereby, it is the offender's specific intention to engage in conduct

of that nature.” R.C. 2901.22(A).

       {¶ 62} The phrase “prior calculation and design” suggests “ ‘an act of studied care

in planning or analyzing the means of the crime, as well as a scheme compassing [sic]

the death of the victim. Neither the degree of care nor the length of time the offender

takes to ponder the crime beforehand are critical factors in themselves, but they must be

sufficient to meet the proposed test of “prior calculation and design.” In this context,

momentary deliberation is considered insufficient to constitute a studied scheme to kill.’ ”

State v. Walker, 150 Ohio St. 3d 409, 2016-Ohio-8295, 82 N.E.3d 1124, ¶ 17, quoting

Ohio Legislative Service Commission, Proposed Ohio Criminal Code: Final Report of the

Technical Committee to Study Ohio Criminal Laws and Procedures, at 71 (1971).

Although there is no bright-line test to determine prior calculation and design, three factors

are often considered when determining whether a defendant acted with prior calculation

and design: “(1) Did the accused and victim know each other, and if so, was that

relationship strained? (2) Did the accused give thought or preparation to choosing the

murder weapon or murder site? and (3) Was the act drawn out or ‘an almost

instantaneous eruption of events?’ ” (Citations omitted.) Walker at ¶ 20. However,

these factors are not dispositive, and “a trier of fact’s finding of prior calculation and design

is warranted when the evidence shows a defendant had the time and opportunity to plan

a homicide and the homicide’s circumstances show a scheme designed to implement the

calculated decision to kill.” (Citations omitted.) Jones, 166 Ohio St.3d 85, 2021-Ohio-

3311, 182 N.E.3d 1161, at ¶ 17.
                                                                                          -26-


       {¶ 63} In the present case, the evidence the State presented, if believed, was

sufficient to constitute the offense of aggravated murder in order for the trial court to

overrule Richard’s Crim.R. 29 motion. We first note that while Richard argues that the

police could have or should have done a better investigation, “the state need only have

had sufficient evidence, not the best possible evidence, to survive a challenge on

insufficiency grounds.” State v. Wilks, 154 Ohio St.3d 359, 2018-Ohio-1562, 114 N.E.3d

1092, ¶ 166. Likewise, the State is not obligated to produce DNA or other physical

evidence linking a defendant to the crime scene in order to secure a conviction based on

sufficient evidence. State v. Poindexter, 10th Dist. Franklin No. 19AP-394, 2021-Ohio-

1499, ¶ 22. Thus, our review is based on the sufficiency of the evidence that was

presented by the State at trial.

       {¶ 64} The State presented evidence of Richard’s on-going affair with Marker to

demonstrate not only a motive, but also his planning and preparation. Though the State

is not required to prove motive, motive “is relevant to most criminal trials in that it helps

corroborate that certain acts took place because a person had a reason to act in a certain

manner.” State v. Gonzalez, 7th Dist. Mahoning No. 06 MA 58, 2008-Ohio-2749, ¶ 71,

citing State v. Nichols, 116 Ohio App.3d 759, 764, 689 N.E.2d 98 (10th. Dist.1996).

Richard and Teresa were married and had lived together at their rural home for over 40

years, although they had not shared a bed for over 20 years. They were not divorced

but, according to Richard, they had talked about getting a divorce several years prior.

Richard told police two days after Teresa’s murder that he did not have sexual

relationships with any women, yet he had been in an on-going sexual relationship with
                                                                                        -27-


Marker since December 31, 2019, and in fact had had sex with Marker the day Teresa

died. Between December 31, 2019, and March 14, 2020, Marker and Richard met at a

hotel nearly every weekend. Once Covid began in March 2020, Marker was unwilling to

go to the hotel anymore. Therefore, they began visiting each other at Marker’s residence

and only once visited at Richard’s residence for an evening on a weeknight in April. Even

though they planned to meet at Richard’s place during weekends in April, Richard

repeatedly cancelled. Richard purportedly told Brian Mader that he and his new girlfriend

wanted to get their own place and his wife found out about it.

      {¶ 65} Although the police were able to obtain Marker’s text messages with

Richard from her phone, by the time of Richard’s interview two days after Teresa’s

murder, he had deleted them on his phone. The day before Teresa’s murder, Richard

texted Marker that he was taking three days’ vacation the following Monday when he

neither had any vacation time available nor had put in a request for vacation time. Yet,

per company policy, he would be entitled to get those three days’ paid time off for

bereavement leave if a close family member died. Further, although he was scheduled

to work on Friday afternoon, he told Marker his boss gave him the day off and she should

come to his place at 11 a.m. Significantly, Richard told Marker that from then on, she

should just come to his place every Saturday. This would have been unlikely to occur if

Teresa were still alive, especially considering that Richard had told Marker he was

divorced and had led her to believe that Teresa lived in Troy. Nor would it make sense

because Richard had previously cancelled weekend plans in April with Marker because

he told her that his “ex” was there to pick up things and had not yet left. However, on the
                                                                                     -28-


day Teresa died, Richard texted Marker at 12:10 p.m., four minutes before his wife of 40

years was declared dead, to say he would call her and not to give up on them getting

together. In his phone call to her at 12:30 p.m., he informed her of Teresa’s death.

Marker came to Richard’s home that night and spent the weekend with him at his home

for the first time.

       {¶ 66} The State also presented evidence of a pecuniary motive for Teresa’s

murder. Richard was set to gain over $275,000 if Teresa were to die, and an extra

$44,000 if it were an accidental death. While Richard may not have known the exact

amount of money he would receive, he did work at the same company as Teresa where

she had been working for over 25 years.       Richard and Teresa had separate bank

accounts and sometimes helped each other with money, such as Teresa’s helping him

purchase a new bike the summer before she died. Richard’s only explanation to police

for why he would not have killed his wife was due to monetary reasons: they both worked

and were making money, buying stuff, and getting their bills all paid up. But that would

also be accomplished by collecting Teresa’s death benefits. Richard had commented in

Marker’s presence that a divorce costs $80,000, something he would not have had to pay

if Teresa were dead. The day before Teresa’s death, Richard texted Marker that his

bank account was not very big anymore because they “lived high on the hog” over the

winter. Richard also talked to Mader about the money he was going to get from his wife’s

death and how he had used the stimulus check card to show the police that money was

not a motive.

       {¶ 67} As for whether Richard would be entitled to the extra $44,000 if Teresa’s
                                                                                      -29-


death were accidental, Richard initially portrayed Teresa’s death as an accident.

Richard knew that Teresa had balance issues due to her knee injury, and he made it

sound as though Teresa had accidentally fallen off a ladder. He told the 911 operator

that Teresa had hit her head on the truck because she was only bleeding from the back

of her head and there was blood on the truck. The only blood found on the truck was a

bloody handprint on the running board near the front driver’s side of the truck. During

his interview, Richard claimed that he had not seen the bloody handprint until police

pointed it out to him. Likewise, although Richard claimed to have attempted CPR on

Teresa and to have gotten blood all over himself, no one observed blood on him or his

clothing. In contrast to his 911 call, Richard claimed in his interview that he had not

gotten any blood on himself besides a little on his hands. He also claimed that his black

tennis shoes and Carhartt vest, which Marker identified Richard wearing in the Dollar

General surveillance photos, had been stolen. However, he told Marker that rather than

turning over the clothes that he had worn when he found Teresa to the police, he had

burned them because there was blood all over them.

      {¶ 68} Richard claimed to have been crawling around on his hands and knees on

the floor during his attempts to perform CPR and rolling Teresa’s body around. Yet no

dirt from the garage was observed on his clothing. Further, although Dr. Diaz could not

rule out that Richard had performed CPR on Teresa, he did not see any spikes in heart

rate or steps prior to EMS’s arrival to support Richard’s allegation that he had

administered CPR and moved Teresa’s body.         It would have been unnecessary for

Richard to try to perform CPR if he knew, or wanted, Teresa to be dead. Richard told
                                                                                       -30-


Mader that he used a two-by-four to hit his wife in the head and that he had later burned

it in a stove. Richard also told Mader that he had burned his clothes, consistent with his

statement to Marker, and that the murder weapon would never be found because it was

burned too.

      {¶ 69} Notably, before anyone knew that Teresa had been murdered, Richard

fabricated an alibi. Before Teresa’s murder, Richard postponed Marker’s arrival that

morning and feigned that he had a doctor’s appointment at 11:00 a.m. After Teresa’s

murder, Richard told several people he had been running errands for two hours, and he

provided police with a detailed route including multiple locations he claimed to have

visited during that time. When it was discovered that Richard had lied about where he

had been, he explained that he lied because he knew they were going to blame him for

Teresa’s death. But, as the detectives explained, if it had been an accident and he had

nothing to do with it, he would not have needed to create an alibi.

      {¶ 70} In determining an approximate time of death, Teresa’s last Facebook

message was posted at 10:30 a.m. and, therefore, she was presumed alive at that time.

Dr. Diaz concluded that Teresa was wearing her Fitbit at the time she was murdered and

that the device showed an elevated heart rate between 10:33 a.m. and 10:35 a.m.

According to the accelerometer, which was highly accurate, the Fitbit recorded no further

steps after 10:33 a.m. until EMS arrived on scene at 11:44 a.m., at which point, there was

a spike in activity for both heart rate and steps due to EMS’ manipulating Teresa’s body

and administering CPR. Based on this evidence, the State argued that Teresa was

murdered around 10:33 a.m.
                                                                                          -31-


       {¶ 71} Richard was seen on video at 11:01 a.m. at the Dollar General store.

Detective Didier testified that the one-way trip driving from the Bowman’s residence to

Dollar General took only eight minutes and eight seconds. Richard made sure to provide

his Dollar General receipt to the police and was adamant Deputy Moody see his text to

Teresa at 11:21 a.m. asking if they needed bread. He originally claimed he texted

Teresa while he was still at the store, but later stated he texted her while he was on Disher

Road, just before he got home. Considering the timeline, there was more than sufficient

time for Richard to have killed Teresa around 10:33 a.m., driven to the store to purchase

one item to assist his alibi, and returned home before calling 911 at 11:28 a.m.

       {¶ 72} Further, the evidence of Teresa’s death and the crime scene, coupled with

the evidence previously discussed, indicate that the murder was planned.            Richard

stated in his interview that he saw Teresa put her coat on and that she told him she was

going to go to the garage. He told police he did not see anyone else around and there

was no one visiting their rural property that morning. While in the garage, Teresa was

struck in the back of the head. Although the blow was not sufficient to have killed her, it

likely stunned her. According to Richard’s statements to Mader, Richard used a two-by-

four to strike her in the head, which he later burned. Dirt on Teresa’s clothing and both

hands, along with the abrasions on Teresa’s chin and lips, could have been caused from

falling after being struck in the back of the head. Teresa’s right hand had blood on it,

likely from touching the back of her head, which was the only place from which she was

bleeding. Her bloody right thumb print was found on the running board of the truck.

Considering the location of the hand print, it appears that she was on the ground or low
                                                                                          -32-


to the ground when she placed her hand onto the running board. According to the

autopsy, Teresa was strangled after she was struck in the head. The manner of the

attack suggests forethought and the calculated decision to kill, not just injure, such that a

jury could reasonably conclude that the force used to kill Teresa, and the sequence of

events in the garage, demonstrated prior calculation and design. See State v. Ivy, 5th

Dist. Delaware No. 20 CAA 090034, 2021-Ohio-3970, ¶ 69.

       {¶ 73} When analyzing the evidence in the light most favorable to the State, we

find that there was sufficient circumstantial evidence for reasonable minds to conclude

that Richard strangled Teresa to death and that he did so with prior calculation and

design. We acknowledge that the evidence against Richard was circumstantial insofar

as no one saw him kill Teresa; however, it is well established that direct and circumstantial

evidence both possess the same probative value. State v. Treesh, 90 Ohio St.3d 460,

485, 739 N.E.2d 749 (2001).        Further, “[a] conviction can be sustained based on

circumstantial evidence alone.” State v. Franklin, 62 Ohio St.3d 118, 124, 580 N.E.2d 1

(1991), citing State v. Nicely, 39 Ohio St.3d 147, 154-155, 529 N.E.2d 1236 (1988). We

therefore overrule Richard’s first assignment of error concerning the trial court’s denial of

his Crim.R. 29 motion at the completion of the State’s case.

                 b. The trial court did not err in overruling appellant’s Crim.R. 29
                    motion at the close of all the evidence as his conviction for
                    aggravated murder was not against the manifest weight of the
                    evidence and, therefore, necessarily supported by sufficient
                    evidence.

       {¶ 74} In his remaining arguments, Richard asserts that the jury lost its way and

returned a verdict that was against the manifest weight of the evidence and insufficient to
                                                                                           -33-


uphold a verdict of guilty. Having reviewed the entire record in this case, weighed the

evidence and all reasonable inferences, and considered the credibility of the witnesses,

we conclude that Richard’s conviction was not against the manifest weight of the evidence

and, therefore, his conviction was supported by sufficient evidence.

       {¶ 75} “The legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different.” Thompkins, 78 Ohio St.3d

at 386, 678 N.E.2d 541 (1997). However, “[w]here an appellate court determines that a

conviction is not against the manifest weight of the evidence, the conviction is necessarily

based on legally sufficient evidence.” State v. McLoughlin, 2d Dist. Champaign No.

2017-CA-22, 2018-Ohio-2426, ¶ 8; State v. Million, 2d Dist. Montgomery No. 24744,

2012-Ohio-1774, ¶ 23.

       {¶ 76} “[A] weight of the evidence argument challenges the believability of the

evidence and asks which of the competing inferences suggested by the evidence is more

believable or persuasive.” State v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-

525, ¶ 12. When evaluating whether a conviction is against the manifest weight of the

evidence, the appellate court must review the entire record, weigh the evidence and all

reasonable inferences, consider witness credibility, and determine whether, in resolving

conflicts in the evidence, the trier of fact “clearly lost its way and created such a manifest

miscarriage of justice” such that the conviction must be reversed and a new trial ordered.

Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). Because the trier of fact sees and hears the witnesses at trial, we must defer

to the fact finder's decisions whether, and to what extent, to credit the testimony of
                                                                                         -34-


particular witnesses.   State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL

476684, *4 (Aug. 22, 1997). A judgment of conviction should be reversed as being

against the manifest weight of the evidence only in exceptional circumstances. Martin

at 175.

       {¶ 77} The essence of Richard’s argument is that the testimony of Brian Mader

was not credible and the police did not conduct an adequate investigation into alternate

suspects. First, defense counsel brought the credibility issues of Mader to the attention

of the jury at trial, which presumably took them into consideration and, nevertheless,

reasonably decided to believe this testimony.         Although a weight-of-the-evidence

argument allows a reviewing court to consider the credibility of the witnesses, that review

must be tempered by the principle that questions of weight and credibility are primarily for

the trier of fact. State v. Goldwire, 2d Dist. Montgomery No. 19659, 2003-Ohio-6066,

¶ 13, citing State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one

of the syllabus. This is because the fact finder “is best able to view the witnesses and

observe their demeanor, gestures, and voice inflections, and use these observations in

weighing the credibility of the proffered testimony.” Seasons Coal Co. v. Cleveland, 10

Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). Just because Mader had a lengthy criminal

record did not mean that the jury could not find him credible.         Moreover, Mader’s

testimony was not so unbelievable as to be totally lacking in credibility. While there may

have been inconsistencies in Mader’s testimony when compared to the evidence

presented at trial, “[a] defendant is not entitled to a reversal on manifest weight grounds

merely because inconsistent evidence was presented at trial.” State v. Gray, 2d Dist.
                                                                                      -35-


Montgomery No. 26139, 2016-Ohio-1419, ¶ 66, citing State v. Anderson, 10th Dist.

Franklin No. 10AP-302, 2010-Ohio-5561, ¶ 12.

       {¶ 78} Richard also argues that the police botched the investigation in failing to

pursue alternate suspects, which creates enough reasonable doubt that his conviction

should be reversed.    He relies on the evidence of the unknown DNA found on the

doorjamb of the sliding garage door and the unidentified blonde hair found on Teresa’s

jacket to suggest that an unknown suspect committed the murder rather than Richard.

He alleges the items could have come either from one of Casey’s unknown associates or

from Strait.

       {¶ 79} Barger testified that the blood from the doorjamb was a partial profile and

that there was such a small amount of DNA that she could not use it to definitively say

that it matched anyone. She could only say that it did not match someone if she had a

DNA sample to compare it to. Barger explained that DNA recovery depends on several

factors including exposure to the environment, the location of the DNA, and how much

DNA was deposited. While Barger could identify if DNA was present, she could not

determine how the blood got there or the length of time it had been there.

       {¶ 80} Witnesses testified that the sliding garage door was always open, meaning

that the area of the doorjamb was always exposed. When Detective Prickett was on

scene on April 24, 2020, she observed the sliding garage door partially open, completely

closed, and completely open, and did not observe the small blood drop that day. Two

days later, Deputy Neth collected the small blood sample. Several individuals testified

that people came over to the Bowmans’ residence after Teresa’s death. According to
                                                                                        -36-


Mader, Richard said that his family came over to mourn his wife and they all trampled

through the blood.      Considering this evidence, the jury could have reasonably

determined that the blood sample recovered from the doorjamb was unrelated to the

murder either because Prickett missed it and it had been there prior to the murder, or

because someone contaminated the scene between the time Pricket collected evidence

and the time Neth collected evidence.

       {¶ 81} In a similar vein to his argument regarding the unknown DNA, Richard

claims that the unknown blonde hair also created to a reasonable doubt sufficient to

overturn his conviction. The hair was recovered from Teresa’s jacket, which she wore

every day. Newton explained that although it was a human hair, she could not identify

how long the hair had been on the coat or how it had gotten there. Newton testified that

hairs could be transferred from one place to another very easily, such as from sitting in a

chair someone else had been sitting in. Further, if the coat had not been laundered, the

hair could have been there for months. Thus, the jury could have reasonably determined

that the single blonde hair was unrelated to the murder. In any event, we do not find that

the unknown blood sample or the unknown hair justify reversal on the basis that the

conviction was against the manifest weight of the evidence.

       {¶ 82} The defense’s alternate suspects at trial were either an unknown possible

acquaintance of Casey’s or Scarlet Strait. Casey was in jail at the time of his mother’s

murder and was frequently in jail for nefarious activities. Based on Richard’s interview

with police, he suggested that Teresa was going out to the garage on the day of her

murder to look for something for Casey and that Casey’s associates may have killed
                                                                                           -37-


Teresa. Richard also told the police to check Teresa’s messages and accounts because

Casey’s friends had threatened her. However, the deputies looked into Teresa’s cell

phone and did not locate any threatening messages. There was also evidence that

Teresa paid off Casey’s debts and fully supported him, suggesting that there would be no

motivation for Casey’s associates to kill her.

       {¶ 83} While Strait had stated she wished Teresa dead, she also said that she did

not mean it. Teresa and Strait had a strained relationship as a result of Casey’s lack of

support for his and Strait’s daughter, but there was also evidence that Strait and Teresa

were getting along in April 2020. According to Strait, Teresa was the only person in the

Bowman family that assisted her and her daughter. Importantly, the jury heard evidence

that Strait had an alibi, wich was supported by the testimony of her mother. They also

heard that the police did in fact investigate Strait as a possible suspect, but they ruled her

out.

       {¶ 84} Having considered all the evidence, “ ‘the jury was free to believe, or

disbelieve, any part of the witnesses' testimony, and a conviction is not against the

manifest weight of the evidence merely because the jury believed the prosecution's

testimony.’ ” (Citation omitted.) State v. Pheanis, 2d Dist. Montgomery No. 26560, 2015-

Ohio-5015, ¶ 36, quoting State v. Arega, 2012-Ohio-5774, 983 N.E.2d 863, ¶ 30 (10th

Dist.). Because the trier of fact is in the best position to determine the credibility of each

witness by taking into account any inconsistencies, as well as the witnesses’ manner and

demeanor, we cannot conclude, upon review of the entire trial, that Richard’s conviction

presents a scenario where the jury clearly lost its way or a manifest injustice was created.
                                                                                       -38-


The State produced substantial evidence that would allow a reasonable juror to conclude

that Richard murdered Teresa with prior calculation and design. Because we do not find

that the conviction was against the manifest weight of the evidence, we necessarily find

that the State presented sufficient evidence to uphold the conviction.     Richard’s two

assignments of error are overruled.

        III.   Conclusion

       {¶ 85} Having reviewed the entire record, we cannot find that the trial court erred

in overruling each of Richard’s Crim.R. 29 motions. We also do not find that the evidence

weighed heavily against his conviction or that a manifest miscarriage of justice occurred.

Both of Richard’s assignments of error having been overruled, judgment of the trial court

is affirmed.

                                      .............



TUCKER, P.J. and EPLEY, J., concur.


Copies sent to:

R. Kelly Ormsby, III
H. Michele Thomas
Hon. Jonathan P. Hein